Citation Nr: 0613923	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-05 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from November 1947 to 
June 1950, and from September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in which the RO denied a claim of 
entitlement to service connection for a bilateral foot 
condition.  

The Board notes that in August 2005, subsequent to the 
issuance of the supplemental statement of the case (SSOC) in 
December 2004, VA progress notes, dated in 2005, were 
received.  This evidence was received prior to certification 
of the appeal to the Board in March 2006, and a waiver of RO 
review has not been received in conjunction with this 
evidence.  However, this claim has been advanced on the 
docket at the veteran's request, and he has stated that he 
has no additional evidence to submit.  See Veteran's letter, 
received in October 2005.  In addition, none of this evidence 
is pertinent to the claim, as none of it contains a diagnosis 
of a foot condition, or a competent opinion showing a nexus 
between a foot condition and the veteran's service.  See 
38 C.F.R. § 19.31(b)(1) (2005).  Accordingly, a remand for RO 
review and issuance of an SSOC is not required.  


FINDING OF FACT

The veteran does not have a bilateral foot disability that is 
related to his service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for a 
bilateral foot condition.  He asserts that he has a bilateral 
foot condition as a result of the rigors of his duties as a 
Marine in the infantry, to include long marches, and carrying 
heavy weights as a radioman.  During his hearing, held in May 
2004, he testified that on one occasion, during combat in 
Korea in 1951, he was treated for bruising of his feet, that 
he went on light duty for several days, and that he was 
offered a position in a battalion headquarters because it 
involved much less marching.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's service medical records covering his active 
duty service do not show complaints, treatment or a diagnosis 
involving foot symptoms.  His separation examination report, 
dated in February 1952, shows that his feet were clinically 
evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1952 and 2005.  
This evidence includes reports from Dr. Alexander Pratles, 
dated between 2000 and 2002, which show that in September 
2000, the veteran was treated for swollen ankles and feet.  
There was no relevant diagnosis.  VA progress notes, dated 
between 2002 and 2005, show a number of treatments for 
complaints of multiple joint pains, and diagnoses of 
osteoarthritis of several joints, but with no specific 
diagnosis of a foot condition.

A lay statement from C.M.P., dated in July 1954, states that 
the veteran had been relieved from duty carrying a backpack 
radio and switched to  battalion communications post by the 
chief corpsman, "as the condition of his back wouldn't let 
him carry anything and he was supposed to walk as little as 
possible.  This was in about May of 1951."    

A statement from the veteran's wife, dated in August 2005, 
discusses a number of joint symptoms that she has observed in 
the veteran, and notes that his back disorder causes him to 
drag his right foot, but does not otherwise discuss the 
veteran's feet.  

The Board has determined that the claim must be denied.  As 
acknowledged in the representative's April 2006 informal 
hearing presentation, the veteran's service medical records 
covering his active duty service do not show complaints, 
treatment or a diagnosis involving foot symptoms, and the 
Board finds that a bilateral foot condition is not shown 
during active duty service.  See 38 C.F.R. § 3.303.  In 
addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the claims file does not show that the 
veteran has been found to have a foot disorder.  In this 
regard, even assuming arguendo that the reports of multiple 
joint pain and joint osteoarthritis in VA progress notes were 
sufficient to show a confirmed diagnosis of a foot disorder, 
the earliest reports come in 2002, which is approximately 50 
years after separation from service.  This lengthy period of 
time without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). Furthermore, there is no competent evidence which 
links a foot disorder to the veteran's service.  In this 
regard, although the veteran is deemed to have participated 
in combat, the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Finally, there 
is no evidence to show that arthritis of the feet was present 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in July 
and October of 2002, and October 2005, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
notification letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The letters 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, the Board points 
out that the VCAA letters of July and October of 2002 were 
sent prior to the rating decision on appeal.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of an increased initial evaluation.  
However, as the claim on appeal is for service connection, 
and as it has been denied, as discussed above, any defect 
with respect to the content of the notice requirement with 
respect to the disability rating and effective date was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The RO has 
unsuccessfully attempted to obtain records from the Cheyenne 
VA Medical Center (VAMC), Dr. Duane Peterson, the Wertheimer 
Orthopedic Group (WOG), and the Stanton Medical and 
Chiropractic Center (SMCC).  In this regard, the Cheyenne 
VAMC and SMCC have reported that no records are available.  
No replies were received to the RO's requests from Dr. 
Peterson or WOG.  The veteran has been advised that all of 
the aforementioned records are unobtainable.  See 38 C.F.R. 
§ 3.159(e).  Furthermore, the veteran has stated that he has 
no additional evidence to submit, and has indicated that he 
desired to have his claim adjudicated immediately.  See 
Veteran's statement, received in October 2005.  

Although the veteran has not been afforded a VA examination 
covering the claimed disability, and an etiological opinion 
has not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed condition during service, the claimed condition is 
first shown many years after service, and the claims file 
does not currently contain objective evidence showing that 
the claimed condition is related to his service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a foot condition is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


